Citation Nr: 0028222	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-14 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
White River Junction, Vermont


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized private 
medical services furnished in Canada on March 18, 1998.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had active military service from May to September 
1948, and active air service from September 1949 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 determination by the VA Medical 
Administration Service (MAS) in White River Junction, which 
denied reimbursement of the cost of unauthorized private 
medical services rendered on March 18, 1998 at the Canadian 
Red Cross Society Outpost Hospital in Bamfield, British 
Columbia, Canada.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
Unfortunately, the audiotape of the veteran's hearing was 
lost and, therefore, a hearing transcript could not be made.  
In June 2000, the veteran was provided with another personal 
hearing before the undersigned at the VA Regional Office (the 
RO) in Oakland, California.  A transcript of this hearing was 
made and has been associated with the claims folder. 

The record reflects that for both his October 1999 and June 
2000 personal hearings, the veteran's claims folder was 
temporarily transferred from the MAS in White River Junction, 
Vermont to the RO in Oakland.  However, despite this 
temporary transfer, it appears that the agency of original 
jurisdiction (AOJ) in this case remains the MAS in White 
River Junction.

In August 2000, the veteran's accredited representative, 
Paralyzed Veterans of America, Inc. submitted an informal 
brief, which has been associated with the veteran's VA claims 
folder.

As will be addressed in greater detail below, at his personal 
hearing the veteran raised a claim of entitlement to VA 
compensation benefits pursuant to 38 U.S.C. § 1151 for 
disability resulting from VA medical treatment received in 
March 1998.  Because this matter has not been previously 
addressed, this issue is referred to the AOJ for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board is without jurisdiction to consider issues not yet 
adjudicated by the AOJ].


REMAND

The veteran is seeking entitlement to reimbursement for the 
cost of private medical services furnished on March 18, 1998 
in the amount of $92.42.

Factual background

The veteran essentially contends that while he was on a trip 
to Canada, he had to receive emergency medical treatment in 
order to remove stitches from his back that had been left 
from an operation he underwent at the VA Medical Center 
(VAMC) in San Francisco, California on March 4, 1998.  He 
asserts that the area of the stitches had become inflamed and 
swollen, and that when he called the VAMC in San Francisco 
for assistance, he was told to seek immediate medical care 
for his condition, rather than travel the long distance back 
to California for treatment.  

The veteran also asserts that mistakes committed by the VA 
physicians who performed his March 4, 1998 operation resulted 
in his surgical wound becoming inflamed, which in turn caused 
him to seek medical assistance in Canada.

Relevant law and regulations

Unauthorized medical expenses

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility. 38 U.S.C. § 
1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 17.52 (1997) 
(formerly 38 C.F.R. § 17.50b).  The admission of a veteran to 
a non-VA hospital at the expense of VA must be authorized in 
advance. 38 C.F.R. § 17.54 (1997) (formerly 38 C.F.R. § 
17.50d).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); 
see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 1995) 
["Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care."].  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to the 
VA within 72 hours after the hour of admission. 38 C.F.R. § 
17.54 (1999).

In the case of a veteran who has not obtained prior 
authorization pursuant to 38 U.S.C.A. § 1703(a), a second 
avenue for potential relief is available for a veteran 
entitled to VA care that was forced to obtain treatment at a 
non-VA facility.  Under 38 U.S.C. § 1728, the Secretary of VA 
may, under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C. § 1728(a) (emphasis added). In any case where 
reimbursement would be in order for the veteran under section 
1728(a), "the Secretary may, in lieu of reimbursing such 
veteran, make payment of the reasonable value of care or 
services directly . . . to the hospital or other health 
facility furnishing the care or services.  38 U.S.C.A. § 
1728(b) (West 1991).

In order to be entitled to payment or reimbursement for 
medical (or dental) expenses incurred without prior 
authorization from the VA, the claimant must be show:

(a) That the treatment was either: (1) 
for an adjudicated service-connected 
disability; (2) for a non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability; (3) for any 
disability of a veteran who has a total 
disability, permanent in nature, 
resulting from a service- connected 
disability (does not apply to outside of 
the States, Territories, and possessions 
of the United States); (4) for any 
illness, injury or dental condition in 
the case of a veteran who is 
participating in a vocational 
rehabilitation program.

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused. 

38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. § 17.120 (1999) 
(formerly 17.80).

The United States Court of Appeals for Veterans Claims has 
observed that given the use by Congress of the conjunctive 
"and" in the statute "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995).

38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).  For claims filed on or after October 7, 1997, a 
claimant must show that the disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
treating personnel or that it was due to an event not 
reasonably foreseeable.

Reasons for remand

1.  Change in law

In November 1999, during the pendency of this appeal, a new 
law was enacted, 38 U.S.C.A. § 1725 (West 1991 & Supp. 1999), 
which permits reimbursement by VA of the reasonable value of 
emergency treatment furnished to certain veterans in a non-
Department facility.  In order to be eligible to receive 
reimbursement under this law, a veteran must be an active 
health-care participant who is personally liable for 
emergency treatment furnished in a non-Department facility.  
The Board believes this law to be potentially relevant to the 
issue on appeal.  However, because this law was only recently 
enacted, it does not appear that the AOJ has had an 
opportunity to consider the impact of this law on the 
veteran's claim in the first instance.  As a consequence, in 
order to avoid potential prejudice to the veteran by 
addressing a question in the first instance that had not been 
previously addressed by the AOJ, the Board believes that a 
remand of this case is appropriate, in order to allow the AOJ 
an opportunity to fully adjudicate and develop the veteran's 
claim in light of this new law.  See Bernard v Brown, 4 Vet. 
App. 384, 393-394(1993). 

2.  New claim under 38 U.S.C.A. § 1151

As noted above, the veteran contends that he was forced to 
receive emergency treatment in Canada for the residuals of an 
operation he underwent to remove a melanoma from his back at 
a VAMC in March 1998.  The Board notes that it does not 
appear that VA gave prior contractual authorization pursuant 
to 38 U.S.C.A. § 1703(a) for the private medical care that 
the veteran received on March 18, 1998.  In addition, service 
connection is not presently in effect for the residuals of 
the veteran's melanoma, and there is no indication in the 
record that his melanoma ever been found to be related to any 
of his adjudicated service-connected disabilities.  
Furthermore, although the veteran is rated as permanently and 
totally disabled as a result of service-connected disability, 
the treatment for which he is seeking reimbursement occurred 
outside the territory of the United States.  Thus, at first 
glance, the veteran does not appear to meet the initial 
requirements set forth in 38 C.F.R. § 17.120 for 
reimbursement of the cost of private medical services.  See 
also 38 C.F.R. § 17.35 (1999).

However, during his personal hearing, the veteran contended 
that the problem with of his surgical wound was the result of 
mistakes made by his treating VA physicians during his March 
1998 surgery.  In light of this statement, the Board is of 
the opinion that the veteran has raised a claim of 
entitlement to VA compensation benefits pursuant to 38 U.S.C. 
§ 1151 for disability resulting from the surgery he underwent 
in March 1998.  The potential impact of the claim under 
38 U.S.C.A. § 1151 is that disability compensation awarded 
under 38 U.S.C.A. § 1151 is treated in the same manner as if 
such disability were service-connected.  Therefore, if the 
claim under 38 U.S.C.A. § 1151 were to be granted, a 
potential avenue for granting the current unauthorized 
medical expense claim may exist.  See 38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (1999)  

Because the outcome of the veteran's current claim may be 
dependent upon the outcome of his claim for 38 U.S.C.A. 
§ 1151 benefits, the Board finds these issues to be 
"inextricably intertwined".  Accordingly, the veteran's 
claim of entitlement to reimbursement for the cost of medical 
services in Canada may not be adjudicated until such time as 
his claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 has been fully developed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Court has held 
that the prohibition against the adjudication of claims that 
are inextricably intertwined is based upon the recognition 
that claims related to each other in the prescribed degree 
should not be subject to piecemeal decision-making or 
appellate litigation.  See generally Parker v. Brown, 7 Vet. 
App. 116 (1994).

Because the claim under 38 U.S.C.A. § 1151 has not been 
previously addressed, Board is referring that issue to the 
AOJ for appropriate action.  See Godfrey, 7 Vet. App. at 409 
[the Board is without jurisdiction to consider issues not yet 
adjudicated].  The Board is aware that the claim under 
38 U.S.C.A. § 1151 may involve a different AOJ; to the extent 
practicable, however, the veteran's claim should be addressed 
as expeditiously as possible.

Accordingly, this case is remanded for the following actions:

1.  The AOJ should take appropriate 
action with respect to the veteran's 
claim of entitlement to VA compensation 
benefits pursuant to 38 U.S.C. § 1151 for 
disability resulting from VA medical 
treatment received in March 1998.  

2.  Keeping in mind the Court's holding 
in Harris v. Derwinski, discussed above, 
and contingent on actions taken with 
respect to the veteran's claim under 
38 U.S.C.A. § 1151, the AOJ should 
readjudicate the veteran's claim of 
entitlement to reimbursement or payment 
by VA of the cost of unauthorized private 
medical services furnished in Canada on 
March 18, 1998.  In particular, the AOJ 
should make a specific finding as to 
whether the provisions of 38 U.S.C.A. 
§ 1725 apply.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is hereby advised that if he wishes to obtain 
appellate review of the issue of entitlement to compensation 
benefits pursuant to 38 U.S.C. § 1151 following any adverse 
VA decision, he must follow the regulatory provisions 
governing the commencement and perfection of an appeal to the 
Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.200, 20.201, 20.202, 20.302 (1999).  

As a final matter, the Board wishes to make it clear that 
nothing contained in this remand is intended to suggest the 
Board's final position as to any issue.   



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


